Exhibit 10.51

 

STOCK OPTION CANCELLATION AGREEMENT

 

This Stock Option Cancellation Agreement is entered into as of August 30, 2002,
by and between CSG SYSTEMS INTERNATIONAL, INC., a Delaware corporation (the
“Company”), and NEAL C. HANSEN (“Grantee”).

 

* * *

 

The Company and Grantee hereby agree as follows:

 

1. In consideration of and exchange for the award to Grantee of 110,000 shares
of the Common Stock of the Company as a Restricted Stock Award pursuant to the
1996 Stock Incentive Plan (the “Plan”) of the Company, the terms and conditions
of such Restricted Stock Award being set forth in a Restricted Stock Award
Agreement dated as of August 30, 2002, between Grantee and the Company entered
into concurrently with this agreement (the “Award Agreement”) and in
consideration of and exchange for the intended award to the Grantee in 2003 of
an additional 270,833 shares of the Common Stock of the Company as an additional
Restricted Stock Award pursuant to the Plan, Grantee hereby surrenders to the
Company for cancellation all of the following Stock Options previously granted
to Grantee under the 1996 Stock Incentive Plan of the Company (collectively, the
Options”):

 

(a) Stock Option covering 400,000 shares of Common Stock granted on November 17,
1998;

 

(b) Stock Option covering 80,000 shares of Common Stock granted on January 14,
1999;

 

(c) Stock Option covering 60,000 shares of Common Stock granted on January 7,
2000;

 

(d) Stock Option covering 100,000 shares of Common Stock granted on January 17,
2001;

 

(e) Stock Option covering 380,000 shares of Common Stock granted on December 14,
2001; and

 

(f) Stock Option covering 370,000 shares of Common Stock granted on January 17,
2002.

 

2. The Options hereby are cancelled, effective as of August 30, 2002, and shall
have no further force or effect; and Grantee shall have no further rights of any
kind under any of the Stock Option Agreements with the Company which evidenced
the grant of the Options.

 

3. This agreement shall be binding upon and inure to the benefit of the Company
and the Grantee and their respective heirs, personal representatives,
successors, and assigns.



--------------------------------------------------------------------------------

4. The Company agrees to recommend to the Compensation Committee of the Board of
Directors of the Company that, not sooner than March 1, 2003, such Committee
grant new stock options to Grantee under the 1996 Stock Incentive Plan of the
Company. However, Grantee understands and acknowledges that such future grant,
if any, and its terms and the number of shares of Common Stock of the Company
covered by any such future grant are subject to all of the relevant terms and
provisions of the 1996 Stock Incentive Plan of the Company and to the discretion
of such Committee.

 

5. Grantee agrees to and hereby does fully and forever release, discharge, and
waive any and all claims, complaints, causes of action, or demands of whatever
kind which Grantee now has or at any time hereafter may have against the Company
or against any of the Company’s subsidiaries, affiliates, predecessors, and
successors or against any of their respective past and present directors,
officers, and employees by reason of any event, matter, cause, or thing which
occurred on or prior to the date of this agreement arising out of, involving, or
related to the grant, ownership, or cancellation of the Options. Notwithstanding
the foregoing provisions of this Paragraph 5, Grantee does not waive any rights
which Grantee may have to require the issuance and delivery of shares of the
Common Stock of the Company pursuant to the Award Agreement.

 

6. This agreement, the Award Agreement, and a Third Amendment to the Employment
Agreement of Grantee with the Company and CSG Systems, Inc. entered into
concurrently with this agreement constitute the entire agreement of the Company
and Grantee with respect to the subject matter of this agreement, and there are
no other or further promises, understandings, or agreements between the Company
and Grantee with respect to the Common Stock of the Company or any existing or
future options to acquire shares of such Common Stock.

 

7. This agreement shall be governed by and construed in accordance with the laws
of Delaware.

 

IN WITNESS WHEREOF, the Company and Grantee have executed this Stock Option
Cancellation Agreement as of the date first above written.

 

COMPANY:

 

CSG SYSTEMS INTERNATIONAL, INC.,


a Delaware corporation

By:  

/s/ John P. Pogge

--------------------------------------------------------------------------------

    John P. Pogge, President

 

GRANTEE:

/s/ Neal C. Hansen

--------------------------------------------------------------------------------

Neal C. Hansen

 

2